Citation Nr: 0911074	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-23 739	)	DATE
	)
	)


THE ISSUE

Whether a May 9, 2007, decision of the Board of Veterans' 
Appeals (Board) should be reversed or revised on the basis of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
September 1973, and from October 1978 to May 1981.

This matter is before the Board from a motion by the Veteran 
that a May 9, 2007, decision was the product of CUE.

The record reflects the Veteran timely appealed the May 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court) following denial of reconsideration.  
However, the Veteran withdrew that appeal, and, accordingly,  
the Court issued an Order in November 2008 dismissing the 
appeal.

In both his initial CUE motion of June 2007, and a subsequent 
statement received in September 2008, the Veteran appears to 
allege there was CUE in a December 1983 rating decision.  
However, that issue was not adjudicated by the Board in the 
May 2007 decision, nor does it appear that issue has been 
adjudicated below.  Thus, the Board does not have 
jurisdiction to address that claim at this time.  The 
Regional Office (RO) in Cleveland, Ohio, currently has 
jurisdiction over the Veteran's VA claims folder, and this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Board decision of May 9, 2007, was consistent with 
the evidence then of record and the law in effect at that 
time.

2.  To the extent any error was committed in the Board 
decision of May 9, 2007, the record does not reflect that had 
it not been made it would have manifestly changed the 
outcome.


CONCLUSION OF LAW

The Board's decision of May 9, 2007, was not the product of 
CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as a general rule, VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to claims of CUE in prior Board decisions or in prior 
rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.-

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board decision of May 9, 2007, determined that the 
assigned rating for the Veteran's service-connected status 
post scrotal laceration was properly reduced from 30 to 10 
percent.  In addition, the Board determined that the Veteran 
was not entitled to a rating in excess of 30 percent for his 
service-connected retroperitoneal fibrosis with left kidney 
removal and stent on the right.  

Initially, the Board observes that in his assertions of CUE, 
the Veteran does not appear to contend that the reduction of 
the assigned rating for his status post scrotal laceration 
was error.  Rather, his contentions are directed toward the 
assigned rating for his service-connected retroperitoneal 
fibrosis with left kidney removal and stent on the right.  As 
there is no allegation of CUE regarding the first issue, it 
will not be addressed at this time.  

The Veteran essentially contends that the Board committed CUE 
in not assigned a 100 percent rating for his service-
connected retroperitoneal fibrosis with left kidney removal 
and stent on the right pursuant to 38 C.F.R. § 4.225b, 
Diagnostic Code 7500.  

Under Diagnostic Code 7500, then (May 9, 2007) and now, 
removal of one kidney is assigned a minimum evaluation of 30 
percent.  This was accurately noted in the May 2007 Board 
decision, as well as the fact that when there is nephritis, 
infection, or pathology of the other, the disability may be 
rated as renal dysfunction.  The Veteran maintains that he 
has markedly decreased function of kidney or other organ 
systems, especially cardiovascular, which is one basis for a 
schedular rating of 100 percent pursuant to this Code.

Then and now, the provisions of 38 C.F.R. § 4.114a provide 
that renal dysfunction is rated 30 percent when there is 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent rating is warranted when there is 
constant albuminuria with some edema; or definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under 38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 
80 percent rating requires persistent edema and albuminuria 
with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent rating requires regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  See 38 
C.F.R. § 4.115a (2006 and 2008).

The Board acknowledges that the decision of May 9, 2007, in 
summarizing Diagnostic Code 7500, accurately identified the 
schedular criteria for evaluations of 10, 30 and 60 percent 
based upon renal dysfunction.  However, that decision did not 
identify the criteria for an 80 or 100 percent rating based 
upon renal dysfunction.  Nevertheless, to the extent this was 
error, the record does not reflect that had it not been made 
it would have manifestly changed the outcome.  Simply put, 
the competent medical evidence then of record did not 
undebatably reflect the Veteran satisfied the criteria for a 
100 percent rating based upon renal dysfunction.

The May 2007 Board decision found that the Veteran, in 
pertinent part, did not have constant albuminuria, edema, or 
decreased kidney function so as to warrant a rating in excess 
of 30 percent.  Such a finding as to the kidney function is 
sufficiently broad enough to cover the criteria for a 60, 80, 
and 100 percent rating under Diagnostic Code 7500.  Moreover, 
this finding was supported by the evidence then of record, 
including VA medical examinations of January 2002, February 
2004, June 2004, December 2004, as well as a September 2004 
abdominal and pelvic computed tomography (CT) scan, all of 
which were accurately summarized in the May 2007 Board 
decision.  In pertinent part, the June 2004 VA examination 
noted that laboratory studies of February 2004 revealed serum 
creatinine 1.5, blood urea nitrogen (BUN) 16, and urine 
microalbumin 0.063.  Further, the medical evidence reflected 
that kidney function tests were essentially normal.

The only evidence of record at the time of the May 9, 2007, 
Board decision that the Veteran had markedly decreased 
function of kidney or other organ systems were his own 
contentions.  However, nothing on file at that time, or now, 
shows that the Veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

In view of the foregoing, the decision of the Board in the 
decision of May 9, 2007, that the Veteran was not entitled to 
a rating in excess of 30 percent for his service-connected 
retroperitoneal fibrosis with left kidney removal and stent 
on the right was consistent with the evidence then of record 
and the law in effect at that time.  His contentions that a 
100 percent rating was warranted under Diagnostic Code 7500 
constitute no more than a disagreement as to how the facts 
were weighed or evaluated, which the law specifically states 
does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).

The Veteran has also contended that the Board failed to 
adjudicate his appeal of entitlement to a total rating based 
upon individual unemployability (TDIU) due to service-
connected disabilities.  Granted, a claim of entitlement to a 
TDIU was denied by the January 2005 rating decision that also 
denied a rating in excess of 30 percent for the service-
connected retroperitoneal fibrosis with left kidney removal 
and stent on the right.  However, the Veteran is service-
connected for other disabilities in addition to those 
addressed by the Board in the decision of May 9, 2007.  
Moreover, a review of the Veteran's Notice of Disagreement 
(NOD) in February 2005 reflects it did not refer to the 
denial of TDIU.  See 38 C.F.R. § 20.201.  Although he 
contended in a subsequent March 2005 statement that he was 
entitled to a 100 percent schedular rating for the service-
connected retroperitoneal fibrosis with left kidney removal 
and stent on the right, he did not contend that he was 
unemployable solely due to that disability.  Further, TDIU 
was not listed as an issue on the August 2005 Statement of 
the Case, nor does it appear he otherwise submitted a timely 
NOD to the denial of his TDIU claim.  Therefore, the Board 
did not have jurisdiction over that issue at the time of the 
May 2007 decision.  See 38 C.F.R. §§ 20.200, 20.302.  
Accordingly, the Board's silence on the TDIU claim in the May 
2007 decision was clearly not error.

No other allegation of CUE in the May 2007 Board decision has 
been made.

For the reasons detailed above, the Board concludes that the 
May 2007 decision was not the product of CUE.  Therefore, the 
benefit sought in this case must be denied.


ORDER

Inasmuch as the Board decision of May 9, 2007, was not the 
product of CUE, the benefit sought on appeal is denied.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



